Order, Supreme Court, New York County (Herman Cahn, J.), entered on or about May 7, 2003, which, insofar as appealed from as limited by the briefs, granted plaintiff insurer’s motion for summary judgment on its fourth cause of action declaring that the subject policy excludes losses for building collapse caused by hidden decay and hidden insect or vermin damage, unanimously affirmed, with costs.
The IAS court correctly held that, in the circumstances presented, there is no evidence of a collapse. In any event, the exclusions for the cost of correcting damage caused by insects, deterioration and corrosion, in the section entitled “Uninsured Types of Loss and Costs Excluded,” paragraph (A) (2) (d) and (e), govern the issue of coverage for the claimed loss. Concur— Nardelli, J.P., Mazzarelli, Sullivan, Lerner and Friedman, JJ.